                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

RONALD B. GRAY,                    )
                                   )
          Plaintiff,               )
                                   )
    v.                             )                    CV 318-045
                                   )
ANDRIA MAYBERRY; MYA KAY           )
DOUGLAS; and THE TMG FIRM, LLC,    )
                                   )
          Defendants.              )
                              _________

                                        ORDER
                                        _________

       On December 17, 2018, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint for failure to state a claim. (Doc. no. 17.)

On January 9, 2019, Plaintiff objected to the Court’s R&R and alleged new facts not

included in his second amended complaint. (Doc. no. 19.) The Court construed Plaintiff’s

objections to include a motion for leave to file a third amended complaint, which the Court

granted. (Doc. no. 20.) On January 28, 2019, Plaintiff filed his third amended complaint.

(Doc. no. 21.) Accordingly, the Court VACATES the December 17th R&R. (Doc. no. 17.)

The Court screens Plaintiff’s third amended complaint in accordance with 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b) in a simultaneously filed Report and Recommendation.

       SO ORDERED this 5th day of February, 2019, at Augusta, Georgia.
